DETAILED ACTION
1.	 Claims 1-8 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 1-8 are objected to because of the following informalities:  
As per claims 1, and 7-8, the claims similarly recite “determining, when an update of data in a first database of a data supply source is detected, whether or not first data of an update target after the update is second data of an access control target;”. The claim is not confused and is not clear. For example, the claims recite “after the update is second data of an access control target”. It is not clear if the update is referring or is the prior recited “an update of data in a first database of a data supply source” or if it is “an update of a second data of an access control target”. To comply with the proper English grammar and put the claims in the best mode. This limitation will be interpreted as the following:
determining when an update of data in a first database of a data supply source is detected;
determining whether or not a first data of an update target after the update of the data is defined to be a second data of an access control target;
The claims 1-8 appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Dependent claims 2-6 are also objected for inheriting the deficiencies of the base claim.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:


2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Miyata et al. (US 20160041992 A1) in view of Li (US 20060095477 A1).

As per claim 1, Miyata teaches a non-transitory computer-readable recording medium having stored 5a program that causes a computer to execute a process, the process comprising (Miyata, fig. 1, par. [0001], [0138], “Information such as programs, tables, and files that realize the respective functions may be stored in a memory, a hard disk, a recording device such as an SSD (Solid State Drive) or a recording medium such as an IC card, an SD card, or a DVD.” Where the memory is interpreted as the non-transitory computer-readable recording medium having stored the 5program that causes the computer to execute the process): 
determining, when an update of data in a first database of a data supply source is detected (Miyata, figs. 3, par. [0080], [0084], “When a new file is added, there are cases where the virtual attribute value of the table 1510 included in the first database 151 may change. Thus, in this embodiment, whether the added file will affect any of the virtual attribute values is identified” Wherein the whether the added file will affect any of the virtual attribute values is identified is interpreted as the determining, when an update of data in the first database of the data supply source is detected. Where the table is interpreted as the data supply source);
changing a query related to the first data to be output to a second 10database of a data supply destination, based on a result of the determining (Miyata, fig. 10, “in step S406, the added file verification unit 138 identifies the position of the virtual attribute value to become the writing destination of the information extracted from the added file by using the output destination identifying conditions of the acquired information extraction rules 123. Next, the added file verification unit 138 associates the added file, as a result file, with the identified virtual attribute value position (S407).” Where the query/request to add the data/file to the second database is received and the data to be add is acquires accordingly with the information extraction rules. Where the query/request to add is inherent to change accordingly to the information extraction rules or update accordingly to the information extraction rules. The position of the virtual attribute value to become the writing destination of the information extracted from the added file is interpreted as the data supply destination. Where the added file is interpreted as the result of the determining. Where the added filed is being add to the second database. Further, par. [0105], “the information extraction rule expansion unit 139 adds the identifying attribute value for identifying each line acquired in step S503 to the output destination identifying conditions of the information extraction rules 123 (S504).”).
However, it is noted that the prior art of Miyata does not explicitly teach “whether or not first data of an update target after the update is second data of an access control target;”
On the other hand, in the same field of endeavor, Li teaches whether or not first data of an update target after the update is second data of an access control target (Li, figs. 6-6, par. [0034]-[0036], “the first subsystem executes a querying procedure to determine whether the data in the second databases are later than the data in the first database or not.”  Where data in the first database is interpreted as the first data of the update target. The data in the second databases that is being used to make the determination is interpreted as the second data of the access control target. Where the querying procedure is being executed in a database synchronizing method hereinafter interpreted as the access control target, see also par. [0030]. It is also noted that Miyata, fig. 7, par. [0072]-[0076], [0086], discloses a verification of a file in a second database where the file is being verified for its update in the second database after it was updated in a virtual structured data);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers into Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to automatically update data in multiple servers (Li par. [0006]). 

As per claim 2, Miyata teaches wherein: the determining includes, when the update in the first database is 15detected (Miyata, par. [0060], “when a related file that matches the updated file exists in the related file information 124, the update detection unit 136 executes the information extraction processing according to the information extraction rules 123 associated with that related file.” Where the update detection unit is inherent to execute the information extraction processing after it detects the update in the first database),
determining whether or not the first data exists in the second database (Miyta, fig. 7, par. [0072]-[0074], “FIG. 7, the update detection unit 136 determines whether the file included in the second database 152 from which information is to be extracted has been updated (S301).”  Where the determines whether the file included in the second database is interpreted as the determining whether or not the first data exists in the second database) and 
is the second data that satisfies a predetermined provision condition (Miyata, fig. 7, par. [0074]-[0075], “The update detection unit 136 executes the information extraction processing to the matching related file according to the information extraction rules 123 corresponding to the related file information 124 (S304).” Wherein the information extraction rules are interpreted as the predetermined provision condition. Were the related file is interpreted as the second data), and 
the changing includes, when the first data is the second data, outputting an update query for updating the first data to the second database (Miyata, fig. 7, par. [0046]-[0050], “The extraction processing contents include the name of the attribute value to be output as the extraction result, and the extraction conditions of such attribute value.” Wherein the name of the attribute value to be output as the extraction result is interpreted as the outputting the update query for updating the first data to the second database. Further, par. [0059], “whether the file has been updated is determined, for example, based on whether the updated date of the file has been changed.”).
Li teaches wherein the changing includes, when the first data is not the second data (Li, fig. 1, par. [0024], “. When the second database 31 does not contain a set of first data 211 in the first database 21.” Wherein the second database does not contain the set of first data in the first database is inherent that the first data is not the second data);
Additionally, Miyata teaches changing the update query to a deletion query for deleting the first data from the second database (Miyata, fig. 1, par. [0059], “whether the file has been updated is determined, for example, based on whether the updated date of the file has been changed. Moreover, the update of a file includes the deletion of a file.” Where the deletion of a file is on the second database. Where the update of a file includes the deletion of a file is inherent that the first data could be delete in the update process. See also par. [0084]).

As per claim 4, Miyata teaches wherein: the determining includes, when the update in the first database is detected (Miyata, par. [0060], “when a related file that matches the updated file exists in the related file information 124, the update detection unit 136 executes the information extraction processing according to the information extraction rules 123 associated with that related file.” Where the update detection unit is inherent to execute the information extraction processing after it detects the update in the first database);
is the second data that satisfies a predetermined provision 30condition, and33 
the changing includes (Miyata, fig. 7, par. [0074]-[0075], “The update detection unit 136 executes the information extraction processing to the matching related file according to the information extraction rules 123 corresponding to the related file information 124 (S304).” Wherein the information extraction rules are interpreted as the predetermined provision condition. Were the related file is interpreted as the second data);
Additionally, Li teaches determining whether or not the first data does not exist in the second database (Li, par. [0024], “When the second database 31 does not contain a set of first data 211 in the first database 21” Where a determination is inherent to occur to define that the first data does not exist in the second database);
when the first data is the second data, changing an update query for updating the first data to the second database to an insertion query for inserting the first data to the second database (Li, par. [0024], “the second database 31 will insert a set of second data 311 according to the first data 211.” Where the insert a set of second data according to the first data is interpreted as the when the first data is the second data, changing the update query for updating the first data to the second database to the insertion query for inserting the first data to the second database). 
 
As per claim 5, Miyata teaches wherein: the determining includes, when data deletion in the first database is detected (Miyata, par. [0060], “when a related file that matches the updated file exists in the related file information 124, the update detection unit 136 executes the information extraction processing according to the information extraction rules 123 associated with that related file.” Where the update detection unit is inherent to execute the information extraction processing after it detects the update in the first database);
Li teaches determining whether or not third data of a deletion target is the second data that exists in the second database (Li, par. [0024], a set of third data is being identify to not be in the second database, where the set of third data is the deletion target in this process), and 
10the changing includes, when the third data is the second data, outputting a deletion query for deleting the third data to the second database, and when the third data is not the second data, not outputting the deletion query (Li, par. [0024], “Otherwise, when the second database 31 contains a set of third data 312 that are not contained in the first database 21, the second database 31 will delete the third data 312.” Wherein the delete the third data is interpreted as the when the third data is the second data, outputting a deletion query for deleting the third data to the second database. After the third data gets deleted it is inherent that the third data is no longer in the database therefore when the third data is not the second data, not outputting the deletion query).  

As per claim 6, Miyata teaches wherein: the determining includes, when data insertion in the first database is detected (Miyata, par. [0060], “when a related file that matches the updated file exists in the related file information 124, the update detection unit 136 executes the information extraction processing according to the information extraction rules 123 associated with that related file.” Where the update detection unit is inherent to execute the information extraction processing after it detects the update in the first database);
Li teaches determining whether or not fourth data of an insertion target is the second data (Li, par. [0024], a set of fourth data is being identify to not be in the second database, where the set of fourth data is the deletion target in this process), and 
the changing includes, when the fourth data is the second data, 20outputting an insertion query for inserting the fourth data to the second database, and when the fourth data is not the second data, not outputting the insertion query (Li, par. [0024], “When the second database 31 contains a set of fourth data 313 corresponding to the first data 211, the second database 31 will update the fourth data 313 according to the first data 211” Where update the fourth data  according to the first data is interpreted as the outputting the insertion query for inserting the fourth data to the second database. It is inherent that when the fourth data is not the second data, not outputting the insertion query because the data does non-longer exist so it will not be output).  

As per claim 7, Miyata teaches a data update apparatus comprising (Miyata, fig. 1:101, par. [0035], “data management apparatus” Where the data management apparatus is interpreted as the data update apparatus): 
25a memory (Miyata, fig. 1:111, par. [0035], a memory): and 
a processor coupled to the memory and configured to (Miyata, fig. 1:112, par. [0035], a CPU where the CPU is interpreted as the processor coupled to the memory): 
determine, when an update of data in a first database of a data supply source is detected (Miyata, figs. 3, par. [0080], [0084], “When a new file is added, there are cases where the virtual attribute value of the table 1510 included in the first database 151 may change. Thus, in this embodiment, whether the added file will affect any of the virtual attribute values is identified” Wherein the whether the added file will affect any of the virtual attribute values is identified is interpreted as the determining, when an update of data in the first database of the data supply source is detected. Where the table is interpreted as the data supply source);
change a query related to the first data to be output to a second database of a data supply destination, based on a result of the determining (Miyata, fig. 10, par. [0087]-[0091], [0097], “in step S406, the added file verification unit 138 identifies the position of the virtual attribute value to become the writing destination of the information extracted from the added file by using the output destination identifying conditions of the acquired information extraction rules 123. Next, the added file verification unit 138 associates the added file, as a result file, with the identified virtual attribute value position (S407).” Where the query/request to add the data/file to the second database is received and the data to be add is acquires accordingly with the information extraction rules. Where the query/request to add is inherent to change accordingly to the information extraction rules or update accordingly to the information extraction rules. The position of the virtual attribute value to become the writing destination of the information extracted from the added file is interpreted as the data supply destination. Where the added file is interpreted as the result of the determining. Where the added filed is being add to the second database. Further, par. [0105], “the information extraction rule expansion unit 139 adds the identifying attribute value for identifying each line acquired in step S503 to the output destination identifying conditions of the information extraction rules 123 (S504).”).  
However, it is noted that the prior art of Miyata does not explicitly teach “whether or not first data of an update target after the update is second data of an access control target;”
On the other hand, in the same field of endeavor, Li teaches whether or not first data of an update target after the update is second data of an access control target (Li, figs. 6-6, par. [0034]-[0036], “the first subsystem executes a querying procedure to determine whether the data in the second databases are later than the data in the first database or not.”  Where data in the first database is interpreted as the first data of the update target. The data in the second databases that is being used to make the determination is interpreted as the second data of the access control target. Where the querying procedure is being executed in a database synchronizing method hereinafter interpreted as the access control target, see also par. [0030]. It is also noted that Miyata, fig. 7, par. [0072]-[0076], [0086], discloses a verification of a file in a second database where the file is being verified for its update in the second database after it was updated in a virtual structured data);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers into Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems 
The motivation for doing so would be to automatically update data in multiple servers (Li par. [0006]).

As per claim 8, Miyata teaches a data update method that causes a computer to execute a process, 5the process comprising (Miyata, fig. 1, par. [0001], “a data management method and a non-transitory recording medium, and can be suitably applied to a data management apparatus, a data management method and non-transitory recording medium for managing unstructured data.”): 
determining, when an update of data in a first database of a data supply source is detected (Miyata, figs. 3, par. [0080], [0084], “When a new file is added, there are cases where the virtual attribute value of the table 1510 included in the first database 151 may change. Thus, in this embodiment, whether the added file will affect any of the virtual attribute values is identified” Wherein the whether the added file will affect any of the virtual attribute values is identified is interpreted as the determining, when an update of data in the first database of the data supply source is detected. Where the table is interpreted as the data supply source);
changing a query related to the first data to be output to a second 10database of a data supply destination, based on a result of the determining (Miyata, fig. 10, par. [0087]-[0091], [0097], “in step S406, the added file verification unit 138 identifies the position of the virtual attribute value to become the writing destination of the information extracted from the added file by using the output destination identifying conditions of the acquired information extraction rules 123. Next, the added file verification unit 138 associates the added file, as a result file, with the identified virtual attribute value position (S407).” Where the query/request to add the data/file to the second database is received and the data to be add is acquires accordingly with the information extraction rules. Where the query/request to add is inherent to change accordingly to the information extraction rules or update accordingly to the information extraction rules. The position of the virtual attribute value to become the writing destination of the information extracted from the added file is interpreted as the data supply destination. Where the added file is interpreted as the result of the determining. Where the added filed is being add to the second database. Further, par. [0105], “the information extraction rule expansion unit 139 adds the identifying attribute value for identifying each line acquired in step S503 to the output destination identifying conditions of the information extraction rules 123 (S504).”).
However, it is noted that the prior art of Miyata does not explicitly teach “whether or not first data of an update target after the update is second data of an access control target;”
On the other hand, in the same field of endeavor, Li teaches whether or not first data of an update target after the update is second data of an access control target (Li, figs. 6-6, par. [0034]-[0036], “the first subsystem executes a querying procedure to determine whether the data in the second databases are later than the data in the first database or not.”  Where data in the first database is interpreted as the first data of the update target. The data in the second databases that is being used to ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Li that teaches a database synchronizing system and method that can synchronize the databases in multiple servers into Miyata that teaches managing a wide variety of data, and users have been collecting, processing and displaying data via information systems in order to obtain knowledge from such data. Additionally, this update attribute values of a virtual attributes of the virtual structured data when files of a second database including the unstructured data are updated.
The motivation for doing so would be to automatically update data in multiple servers (Li par. [0006]). 

Prior Art of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sofia et al. (US 20210350015 A1), teaches manages storage of electronic data in a distributed database system in a secured manner.
Takagi et al. (US 20140173017 A1), teaches moving image data and backup data.
Takagi et al. (US 20150286439 A1), teaches a storage apparatus may be shared by a plurality of hosts, and parallel processing may be performed by a plurality of virtual machines (VMs) in a host.
Bai et al. (CN 111597402 A), teaches provides a method and a device for updating graph index data, electronic equipment and a storage medium, and relates the technical field of computer application.
Watanabe et al. (JP 6782219 B2), teaches a data utilization support device and the like that support the utilization of data managed in a plurality of databases.
Yang et al. (WO 2021/253688 A1), teaches a data synchronization method, a data synchronization apparatus, a data query method, a data query apparatus, an electronic device and a computer-readable storage medium.

 Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168